ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-317, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that GLENN R. GRONLUND of PLEASANTVILLE, who was admitted to the bar of this State in 1974, and who thereafter was transferred to disability inactive status by Order of the Court filed on June 5, 2006, should be disbarred for violating RPC 1.15 (knowing misappropriation of client trust funds), RPC 8.1(b)(fail-ure to cooperate with disciplinary authorities) and RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation);
And GLENN R. GRONLUND having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that GLENN R. GRONLUND be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that GLENN R. GRONLUND be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GLENN R. GRON-LUND pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*60ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.